FILED
                             NOT FOR PUBLICATION                             JUL 6 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARL THOMPSON,                                   No. 09-17421

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00605-SRB-
                                                 CRP
  v.

FRANK LUNA, Warden; et al.,                      MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Carl Thompson, an Alaska state prisoner, appeals pro se the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

to his hand injuries and state law claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Morrison v. Hall, 261 F.3d 896, 900 (9th Cir. 2001).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court properly granted summary judgment for defendant Luna

because Thompson failed to raise a genuine dispute of material fact as to whether

Luna “participated in or directed the [alleged] violations, or knew of the [alleged]

violations and failed to act to prevent them,” Taylor v. List, 880 F.2d 1040, 1045

(9th Cir. 1989), or whether “a policy or custom . . . played a part in the [alleged]

violation[s],” Larez v. City of Los Angeles, 946 F.2d 630, 646 (9th Cir. 1991).

      The district court properly granted summary judgment for defendant Ortiz

because Thompson failed to raise a genuine dispute of material fact as to whether

Ortiz knew of and disregarded an excessive risk to Thompson’s health and safety.

See Toguchi v Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (“A prison official acts

with ‘deliberate indifference . . . only if the [prison official] knows of and

disregards an excessive risk to inmate health and safety.’” (brackets in original)

(citation omitted)).

      The district court properly granted summary judgment on Thompson’s state

law claims because Thompson failed to rebut with expert medical testimony

defendants’ showing that they met the appropriate standard of care and did not

cause or aggravate his hand injuries. See Trombley v. Starr-Wood Cardiac Group,

PC, 3 P.3d 916, 919 (Alaska 2000) (“[E]xpert testimony is needed to establish


                                            2                                    09-17421
medical malpractice claim” except “in non-technical situations where negligence is

evident to lay people.” (citation and internal quotation marks omitted)); see also

Riedisser v. Nelson, 534 P.2d 1052, 1054 (Ariz. 1975) (same legal standard for

medical malpractice claim under Arizona law).

      The district court did not abuse its discretion by dismissing the complaint

without leave to amend because amendment would have been futile. See Lopez v.

Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (a district court need not grant leave to

amend where amendment would be futile).

      Thompson’s remaining contentions are unpersuasive.

      Thompson’s request for sanctions is denied.

      AFFIRMED.




                                          3                                    09-17421